[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                                                         U.S. COURT OF APPEALS
                                  No. 10-11038             ELEVENTH CIRCUIT
                                                               JULY 29, 2010
                              Non-Argument Calendar
                                                                JOHN LEY
                                                                  CLERK

                        D. C. Docket No. 1:08-cv-02162-CC

KEVIN ASHFORD,

                                                               Plaintiff - Appellant,

                                          versus

CITY OF RIVERDALE,
DERRY WALKER,
in his individual and official capacity
as code enforcement officer for
the City of Riverdale, et al.,

                                                            Defendants-Appellees.




                   Appeal from the United States District Court
                     for the Northern District of Georgia


                                   (July 29, 2010)

Before TJOFLAT, BARKETT and HULL, Circuit Judges.
PER CURIAM:

      On March 31, 2009, the district court entered an order dismissing plaintiff’s

complaint on the basis of res judicata. In the same order, the court denied

plaintiff’s motion to remand the case to state court. Plaintiff had contended that

the case should not have been removed to federal court because his complaint

failed to state a claim within the district court’s federal question jurisdiction. The

district court disagreed, concluding that the complaint “plainly assert[ed] claims

relating to the violation of [plaintiff’s] Fourth and Fourteenth Amendment rights.”

In the March 31 order, the court imposed Federal Rule of Civil Procedure 11

sanctions against plaintiff’s attorney because the claims the attorney alleged in

plaintiff’s claim were “objectively frivolous, in light of res judicata principles.”

The court ordered defendants to provide supporting documentation for their

reasonable attorney’s fees and costs incurred in defending the action by April 17,

2009. Defendants complied, and the court then ordered plaintiff’s attorney to

respond by April 30, 2009. Plaintiff’s attorney failed to do so.

      Instead, on April 15, 2009, plaintiff, represented by the same attorney,

moved the court to reconsider its March 31 order. The court denied the motion for

reconsideration on February 5, 2010. On February 8, 2010, the court entered an

order granting defendants $17,592 in attorney’s fees and costs against plaintiff’s

                                           2
attorney. The next day, the clerk of the court entered a final judgment in

conformance with the February 8 order.

      On March 6, 2010, plaintiff, still represented by the same attorney, filed a

notice of appeal. The notice stated that plaintiff was appealing the March 31,

2009 and February 5, 2010 orders. This is the appeal before us now.

      We find no error in either of the appealed orders and therefore affirm them.

      AFFIRMED.




                                         3